Filed:    April 8, 2011

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                          ___________________

                              No. 10-6319
                         (5:03-cr-00299-BO-1)
                          ___________________


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

v.

JASPER TUJUIAN ALLEN,

                        Defendant – Appellant.

                          ___________________

                               O R D E R
                          ___________________

       Upon consideration of appellant’s motion to amend opinion,

the Court grants the motion and amends the first sentence of the

text   to   read:    “Jasper   Tujuian   Allen   appeals   the   district

court’s order denying his motion to reopen his sentence.”



                                 For the Court

                                 /s/ Patricia S. Connor, Clerk
                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6319


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASPER TUJUIAN ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00299-BO-1)


Submitted:   June 29, 2010                 Decided:   July 16, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Tujuian Allen, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jasper      Tujuian    Allen       appeals    the   district   court’s

order   denying   his    motion     to   reopen    his    sentence.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                      United

States v. Allen, No. 5:03-cr-00299-BO-1 (E.D.N.C. Feb. 3, 2010).

We   dispense   with    oral     argument     because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2